UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, 2007 Commission File Number: 000-27237 GeneThera, Inc. (Exact name of registrant as Specified in its Charter) Nevada 65-0622463 (State or Other Jurisdiction of (Internal Revenue Service Incorporation or Organization) Employer Identification Number) 3930 Youngfield Street Wheat Ridge, Colorado 80033 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(303) 463-6371 Securities registered pursuant to Section 12(b) of the Exchange Act: NONE Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 per share Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [X] Indicate by check mark if the registrant is a well-known seasoned user, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) if the Act. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [] No [X] As of December 31, 2007, the registrant had 51,525,849 shares of its common stock ($.001 par value) outstanding.The number of warrants outstanding as of December 31, 2007 was 597,826. The issuer’s revenue for its most recent fiscal year was $97,900. The aggregate market value of the issuer’s voting stock held by non-affiliates of the issuer as of December 31, 2007 was $2,250,000. PART I. ITEM 1. DESCRIPTION OF BUSINESS GeneThera, Inc. (“we” or “the Company”), formerly known as Hand Brand Distribution, Inc., was incorporated in November 1998, under the laws of the State or Florida.We transferred our state of incorporation under the laws of the State of Nevada in November 2007. This corporate action was finalized in January 2008. No shareholder approval was obtained for the transfer of our state of incorporation. The abovementioned corporate action protected the best interest of our long-term shareholders’ investments when our Charter in Florida was in jeopardy. Our main focus was to guard their investment in GeneThera. Our
